Certiorari, 358 U. S. 944, to the United States Court of Appeals for the District of Columbia Circuit. • The contentions raised by respondent’s memorandum ^respecting abatement or mootness are overruled. . The contingent motion of Insurance Workers International Union, AFLI-GIO, for leave to file a brief is denied.' Consideration of petitioner’s motion to join Insurance Workers International Union, AFL-CIO, and respondent’s contingent motion to delete it as a party respondent are postponed to the hearing of the case on the merits. The motion *873of the Prudential Insurance Company of America for leave to file a brief, as amicus curiae, is granted.
Solicitor General Rankin and Stuart Rothman for petitioner. Isaac N. Groner for respondent and for Insurance Workers International Union, AFL-CIO. Nahum A. Bernstein and Donald R. Seawell for Prudential Insurance Company of America.